UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-04993 Nicholas Limited Edition, Inc (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 12/31/2013 Date of Reporting Period: 03/31/2013 Item 1. Schedule of Investments. NICHOLAS LIMITED EDITION, INC. SCHEDULE OF INVESTMENTS (UNAUDITED) AS OF March 31, 2013 SHARES OR PRINCIPAL AMOUNT VALUE COMMON STOCKS 96.11% Consumer Discretionary - Automobiles & Components 0.69% 60,000 Dorman Products, Inc. * $ 2,232,600 Consumer Discretionary - Durables & Apparel 3.22% 205,000 La-Z-Boy Incorporated 3,868,350 40,000 SodaStream International Ltd. * 1,985,600 55,000 Tupperware Brands Corporation 4,495,700 10,349,650 Consumer Discretionary - Media 1.09% 50,000 Morningstar, Inc. 3,496,000 Consumer Discretionary - Retailing 7.15% 90,000 Aaron's, Inc. 2,581,200 150,000 Ascena Retail Group, Inc. * 2,782,500 95,000 GNC Holdings, Inc. 3,731,600 82,500 Monro Muffler Brake, Inc. 3,276,075 185,000 Pier 1 Imports, Inc. 4,255,000 157,500 Select Comfort Corporation * 3,113,775 40,000 Ulta Salon, Cosmetics & Fragrance, Inc. * 3,246,800 22,986,950 Consumer Discretionary - Services 4.56% 65,000 Bally Technologies, Inc. * 3,378,050 85,000 Brinker International, Inc. 3,200,250 15,000 Cracker Barrel Old Country Store, Inc. 1,212,750 65,000 Domino's Pizza, Inc. 3,343,600 625,000 Wendy's Company (The) 3,543,750 14,678,400 Consumer Staples - Food & Staples Retailing 2.10% 42,500 PriceSmart, Inc. 3,307,775 70,000 United Natural Foods, Inc. * 3,444,000 6,751,775 Consumer Staples - Food, Beverage & Tobacco 3.27% 100,000 Hillshire Brands Company (The) 3,515,000 95,000 Post Holdings, Inc. * 4,078,350 45,000 TreeHouse Foods, Inc. * 2,931,750 10,525,100 Consumer Staples - Household & Personal Products 2.30% 75,000 Elizabeth Arden, Inc. * 3,018,750 170,000 Prestige Brands Holdings, Inc. * 4,367,300 7,386,050 Energy 4.36% 45,000 Atwood Oceanics, Inc. * 2,364,300 27,100 CARBO Ceramics Inc. 2,467,997 40,500 Dril-Quip, Inc. * 3,530,385 60,000 Rosetta Resources, Inc. * 2,854,800 47,500 SM Energy Company 2,812,950 14,030,432 Financials - Banks 4.04% 120,000 Associated Banc-Corp 1,822,800 95,000 Community Bank System, Inc. 2,814,850 73,394 First Financial Bancorp. 1,177,974 160,000 FirstMerit Corporation 2,644,800 120,000 Glacier Bancorp, Inc. 2,277,600 45,000 IBERIABANK Corporation 2,250,900 Page 1 12,988,924 Financials - Diversified 1.36% 100,000 Waddell & Reed Financial, Inc. 4,378,000 Financials - Insurance 1.15% 115,000 Brown & Brown, Inc. 3,684,600 Financials - Real Estate 5.43% 95,000 Healthcare Realty Trust Incorporated 2,697,050 170,000 Medical Properties Trust, Inc. 2,726,800 285,000 Monmouth Real Estate Investment Corporation - Class A 3,177,750 95,000 Omega Healthcare Investors, Inc. 2,884,200 75,000 Sabra Health Care REIT, Inc. 2,175,750 363,100 Summit Hotel Properties, Inc. 3,801,657 17,463,207 Health Care - Equipment & Services 17.50% 85,000 Abaxis, Inc. * 4,022,200 130,000 ABIOMED, Inc. * 2,427,100 95,000 Acadia Healthcare Company, Inc * 2,792,050 51,000 Computer Programs and Systems, Inc. 2,759,610 45,000 Cyberonics, Inc. * 2,106,450 145,000 DexCom, Inc. * 2,424,400 85,000 Endologix, Inc. * 1,372,750 155,000 Globus Medical, Inc. - Class A * 2,275,400 19,000 HeartWare International, Inc. * 1,680,170 124,400 Insulet Corporation * 3,216,984 130,000 Masimo Corporation * 2,550,600 235,000 Merit Medical Systems, Inc. * 2,881,100 30,000 MWI Veterinary Supply, Inc. * 3,967,800 130,000 NxStage Medical, Inc. * 1,466,400 195,000 Omnicell, Inc. * 3,681,600 60,000 Sirona Dental Systems, Inc. * 4,423,800 110,000 STERIS Corporation 4,577,100 45,000 Teleflex Incorporated 3,802,950 55,000 Thoratec Corporation * 2,062,500 95,000 Tornier N.V. * 1,790,750 56,281,714 Health Care - Pharmaceuticals, Biotechnology & Life Sciences 0.60% 50,000 Cepheid * 1,918,500 Industrials - Capital Goods 7.64% 50,500 A.O. Smith Corporation 3,715,285 100,000 Beacon Roofing Supply, Inc. * 3,866,000 85,000 Generac Holdings Inc. * 3,003,900 31,500 Middleby Corporation (The) * 4,792,725 50,000 RBC Bearings Incorporated * 2,528,000 47,500 Regal-Beloit Corporation 3,874,100 70,000 Woodward Inc. 2,783,200 24,563,210 Industrials - Commercial & Professional Services 5.51% 127,500 Healthcare Services Group, Inc. 3,267,825 44,600 Heritage-Crystal Clean, Inc. * 673,460 315,000 InnerWorkings, Inc. * 4,769,100 190,000 Mobile Mini, Inc. * 5,591,700 165,000 Standard Parking Corporation * 3,415,500 17,717,585 Industrials - Transportation 2.71% 137,300 Echo Global Logistics, Inc. * 3,037,076 80,000 Hub Group, Inc. - Class A * 3,076,800 130,000 Marten Transport, Ltd. 2,616,900 8,730,776 Information Technology - Hardware & Equipment 0.59% 145,000 Finisar Corporation * 1,912,550 Information Technology - Semiconductors & Semiconductor Equipment 2.62% 60,000 Cavium, Inc. * 2,328,600 Page 2 165,000 CEVA, Inc. * 2,574,000 80,000 Cirrus Logic, Inc. * 1,820,000 320,000 RF Micro Devices, Inc. * 1,702,400 8,425,000 Information Technology - Software & Services 14.95% 125,000 Advent Software, Inc. * 3,496,250 160,000 Bottomline Technologies (de), Inc. * 4,561,600 135,000 Cardtronics, Inc. * 3,707,100 220,000 comScore, Inc. * 3,691,600 20,000 Concur Technologies, Inc. * 1,373,200 141,700 DealerTrack Holdings, Inc. * 4,163,146 25,000 FactSet Research Systems Inc. 2,315,000 110,000 Heartland Payment Systems, Inc. 3,626,700 80,000 Jack Henry & Associates, Inc. 3,696,800 39,500 MercadoLibre, Inc. 3,814,120 94,500 MICROS Systems, Inc. * 4,300,695 115,000 Qualys, Inc. * 1,419,100 190,000 Tangoe, Inc. * 2,354,100 47,500 WEX Inc. * 3,728,750 30,000 Workday, Inc. * 1,848,900 48,097,061 Materials 3.27% 68,500 AptarGroup, Inc. 3,928,475 110,000 RPM International, Inc. 3,473,800 80,000 Sensient Technologies Corporation 3,127,200 10,529,475 TOTAL COMMON STOCKS (cost $227,317,780) 309,127,559 SHORT -TERM INVESTMENTS 3.78% Commercial Paper - 3.29% $ Tyco Electronics Group S.A. 04/01/13, 0.26% 1,000,000 850,000 Diageo Capital plc 04/02/13, 0.25% 849,994 1,325,000 Integrys Energy Group, Inc. 04/03/13, 0.31% 1,324,977 1,725,000 UnitedHealth Group Incorporated 04/03/13, 0.25% 1,724,976 775,000 Consolidated Edison Company 04/04/13, 0.25% 774,984 1,275,000 Hitachi America Capital, Ltd. 04/05/13, 0.35% 1,274,950 750,000 UnitedHealth Group Incorporated 04/08/13, 0.23% 749,966 750,000 Southern Company Funding Corporation 04/09/13, 0.21% 749,965 875,000 Integrys Energy Group, Inc. 04/10/13, 0.29% 874,937 700,000 Valspar Corporation (The) 04/10/13, 0.30% 699,948 575,000 Diageo Capital plc 04/11/13, 0.26% 574,958 10,599,655 Variable Rate Security - 0.49% 1,571,483 Fidelity Institutional Money Market Fund - Class I 1,571,483 TOTAL SHORT-TERM INVESTMENTS (cost $12,171,138) 12,171,138 TOTAL SECURITY HOLDINGS (cost $239,488,918) - 99.89% 321,298,697 OTHER ASSETS, NET OF LIABILITIES - 0.11% 360,189 TOTAL NET ASSETS (basis of percentages disclosed above) - 100% $ * Non-income producing. As of March 31, 2013, investment cost for federal tax purposes was $239,724,540 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $ 88,498,164 Page 3 Unrealized depreciation (6,924,007 ) - Net unrealized appreciation $81,574,157 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1 - quoted prices in active markets for identical investments Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2013 in valuing the Fund’s investments carried at value: Investments Valuation Inputs in Securities Level 1 - Common Stocks(1) $ Level 2 - Commercial Paper 10,599,655 Variable Rate Security 1,571,483 Level 3 - None - - Total $ - (1) See Schedule above for further detail by industry Page 4 Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Limited Edition, Inc. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 05/06/2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 05/06/2013 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 05/06/2013
